DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note: The Certified Copy of Foreign Application only shows Figures.  Is there accompanying text?

Election/Restrictions
Applicant’s election without traverse of Group III in the reply filed on 11/15/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 31 recites “31. (New) The method of claim 26, comprising: displaying, via the second client device, an instruction to smile, wherein the first image is captured in response to determining that the patient is smiling; displaying, via the second client device, an instruction to pronounce a letter, wherein the first image is captured in response to identifying vocalization of the letter; displaying, via the second client device, an instruction to pronounce a term, wherein the first image is captured in response to identifying vocalization of the term; displaying, via the second client device, an instruction to maintain a resting position of lips of the patient, wherein the first image is captured in response to determining that the lips of the patient is in the resting position; displaying, via the second client device, an instruction to maintain a closed-lips position of the mouth of the patient, wherein the first image is captured in response to determining that the mouth of the patient is in the closed-lips position; displaying, via the second client device, an instruction to insert a retractor into the mouth of the patient, wherein the first image is captured in response to determining that a retractor is in the mouth of the patient; displaying, via the second client device, an instruction to insert a rubber dam into the mouth of the patient, wherein the first image is captured in response to determining that a rubber dam is in the mouth of the patient; or displaying, via the second client device, an instruction to insert a contractor into the mouth of the patient, wherein the first image is captured in response to determining that a contractor is in the mouth of the patient.”. 
The Examiner is unable to find support for the above limitations being on the second client device.  The only disclosure of the second client device is shown in paragraph 93.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites “wherein: the second client device is the same as the client device”.  It is unclear what Applicant means.  Does it mean the same type of device?  For example both devices are monitors or both are iPhone?  Or is Applicant trying to claim that there is only one device?  Which would make claim 27 broader than claim 26 which it depends upon (112(d)).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-19, 21, 24-25,32-33, 35, 38 and 39 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Kumar (2020/0342586).
Kumar discloses 18. (Original) A method, comprising: 
identifying one or more first images of a patient; (Kumar, Fig. 2 #132, “[0046] The input module 132 implements functionality to obtain digital content 106. The digital content 106 refers to digital images, such as digital still images (e.g., digital pictures) or digital video. The input module 132 can obtain the digital content 106 in any of a variety of different manners. For example, the input module 132 can retrieve the digital content 106 from a storage device, the digital content 106 can be streamed or otherwise sent to the input module 132, and so forth.”)
determining, based upon the one or more first images, landmark information comprising first segmentation information indicative of boundaries of at least one of: teeth of the patient; gums of the patient; or one or more lips of the patient; (Kumar, Fig. 2 #134, “[0047] The input module 132 provides the digital content 106 to the teeth region detection module 134. The teeth region detection module 134 implements functionality to detect one or more regions in the digital content 106 that include teeth, each region being referred to as a teeth region. A teeth region refers to a set of at least one tooth shown by an individual in the digital content 106 and that is visible to a viewer of the digital content 106. Typically the teeth region detection module 134 detects a region of digital content that includes a person's teeth, but additionally or alternatively the teeth region detection module 134 can detect a region that includes teeth of a non-human (e.g., a dog, a horse, etc.).”)
generating, based upon the landmark information, a first masked image; (Kumar, Fig. 2 #202, “[0048] The teeth region detection module 134 outputs a teeth region mask 202 that is a binary mask of where the detected teeth region is, and a cropped region 204 of the digital content where the teeth region is located. In one or more implementations, the cropped region is a bounding box around the teeth region. The bounding box of a teeth region is a rectangular area in which the teeth region is contained, and is typically the smallest rectangular area that contains all of the teeth region.”)
generating, based upon the first masked image, a mouth design using a first machine learning model; and (Kumar, Fig. 2 #138, “[0081] The selective generative whitening module 138 implements functionality to automatically whiten the teeth within each teeth region detected by the teeth region detection module 134. The selective generative whitening module 138 receives the cropped portion of digital content 204 and the tooth segmentation drawing 206 from the tooth edge detection module 136. The selective generative whitening module 138 whitens the teeth within each teeth region detected by the teeth region detection module 134, and outputs the whitened teeth as whitened teeth digital content 208. Generally, the selective generative whitening module 138 generates an intensity map by filling each segment in the tooth segmentation drawing 206 (each segment corresponding to a tooth) with the average intensity of pixels inside that segment in the cropped portion of digital content 204. The selective generative whitening module 138 also uses a machine learning system to generate intermediate whitened teeth from the cropped portion of digital content 204. ”, see also paragraph 32)
displaying a representation of the mouth design via a client device. (Kumar, Fig. 2 #140, “[0094] The output module 140 implements functionality to output the whitened teeth digital content 208. The output module 140 can output the whitened teeth digital content 208 in various different manners, such as displaying the whitened teeth digital content 208, communicating the whitened teeth digital content 208 to a different system or device, storing the whitened teeth digital content 208 in a storage device, and so forth.”)

Kumar discloses 19. (Original) The method of claim 18, comprising: 
training the first machine learning model using first training information comprising at least one of: 
a first plurality of images, wherein each image of the first plurality of images comprises a view of a face; 
a second plurality of images, wherein each image of the second plurality of images comprises a view of a portion of a face comprising at least one of lips or teeth; or (Kumar, paragraph 32, “The GAN is trained using two sets of training data. Each set is also referred to as a domain. One domain is the source domain and can include images of teeth that are non-white, such as yellow teeth, dirty teeth, teeth with crowns, teeth with caps, and so forth. The other domain is the target domain and can include images of all white and clean teeth.”)
a third plurality of images, wherein each image of the third plurality of images comprises a view of teeth of a patient when a retractor is in a mouth of the patient.

Kumar discloses 21. (Original) The method of claim 18, wherein at least one of: 
(the representation of the mouth design is indicative of at least one of: 
(one or more first differences between gums of the patient and gums of the mouth design; or 
one or more second differences between teeth of the patient and teeth of the mouth design;) or  (Kumar, Fig. 2 #138, “[0081] The selective generative whitening module 138 implements functionality to automatically whiten the teeth within each teeth region detected by the teeth region detection module 134. The selective generative whitening module 138 receives the cropped portion of digital content 204 and the tooth segmentation drawing 206 from the tooth edge detection module 136. The selective generative whitening module 138 whitens the teeth within each teeth region detected by the teeth region detection module 134, and outputs the whitened teeth as whitened teeth digital content 208. Generally, the selective generative whitening module 138 generates an intensity map by filling each segment in the tooth segmentation drawing 206 (each segment corresponding to a tooth) with the average intensity of pixels inside that segment in the cropped portion of digital content 204. The selective generative whitening module 138 also uses a machine learning system to generate intermediate whitened teeth from the cropped portion of digital content 204. ”, difference in color of teeth)
the method comprises: 
generating a treatment plan indicative of one or more treatments for achieving the mouth design on the patient; and 
displaying the treatment plan via the client device.)
	Kumar discloses 24. (Original) The method of claim 18, wherein: the generating the first masked image comprises: 
masking, based upon the landmark information, one or more portions of a first image of the one or more first images to generate the first masked image; or masking one or more portions of a representation of the first segmentation information to generate the first masked image. (Kumar, Fig. 2 #138, “[0081] The selective generative whitening module 138 implements functionality to automatically whiten the teeth within each teeth region detected by the teeth region detection module 134. The selective generative whitening module 138 receives the cropped portion of digital content 204 and the tooth segmentation drawing 206 from the tooth edge detection module 136. The selective generative whitening module 138 whitens the teeth within each teeth region detected by the teeth region detection module 134, and outputs the whitened teeth as whitened teeth digital content 208. Generally, the selective generative whitening module 138 generates an intensity map by filling each segment in the tooth segmentation drawing 206 (each segment corresponding to a tooth) with the average intensity of pixels inside that segment in the cropped portion of digital content 204. The selective generative whitening module 138 also uses a machine learning system to generate intermediate whitened teeth from the cropped portion of digital content 204. ”, see also paragraph 32)

Kumar discloses 25. (Original) The method of claim 18, wherein: 
the generating the mouth design using the first machine learning model is performed based upon multiple images of the one or more first images, (Kumar, Fig. 2 #132, “[0046] The input module 132 implements functionality to obtain digital content 106. The digital content 106 refers to digital images, such as digital still images (e.g., digital pictures) or digital video. The input module 132 can obtain the digital content 106 in any of a variety of different manners. For example, the input module 132 can retrieve the digital content 106 from a storage device, the digital content 106 can be streamed or otherwise sent to the input module 132, and so forth.”)
wherein: the multiple images comprise views of the patient in multiple mouth states of the patient; and the multiple mouth states comprise at least two of: 
a mouth state in which the patient is smiling; 
a mouth state in which the patient vocalizes a letter or a term; 
a mouth state in which lips of the patient are in resting position; 
a mouth state in which lips of the patient are in closed-lips position; or 
a mouth state in which a retractor is in the mouth of the patient.(Kumar, paragraph 41, “digital video” discloses an automatic teeth whitening system no matter the position of lip or state of the person including when smiling, talking, closed and/or rest position)
	Claim 32 is rejected under similar reasoning as claim 18.
	Claim 33 is rejected under similar reasoning as claim 19. 
Claim 35 is rejected under similar reasoning as claim 21.
	Claim 38 is rejected under similar reasoning as claim 24.
	Claim 39 is rejected under similar reasoning as claim 25.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Song (“SCORE-BASED GENERATIVE MODELING THROUGH STOCHASTIC DIFFERENTIAL EQUATIONS”).
Kumar discloses 20. (Original) The method of claim 19, wherein: 
the first machine learning model comprises a score-based generative model (Kumar, paragraph 32, generative adversarial network (GAN))
the generating the mouth design comprises regenerating masked pixels of the first masked image using the first machine learning model. (Kumar, Fig. 2 #138, “[0081] The selective generative whitening module 138 implements functionality to automatically whiten the teeth within each teeth region detected by the teeth region detection module 134. The selective generative whitening module 138 receives the cropped portion of digital content 204 and the tooth segmentation drawing 206 from the tooth edge detection module 136. The selective generative whitening module 138 whitens the teeth within each teeth region detected by the teeth region detection module 134, and outputs the whitened teeth as whitened teeth digital content 208. Generally, the selective generative whitening module 138 generates an intensity map by filling each segment in the tooth segmentation drawing 206 (each segment corresponding to a tooth) with the average intensity of pixels inside that segment in the cropped portion of digital content 204. The selective generative whitening module 138 also uses a machine learning system to generate intermediate whitened teeth from the cropped portion of digital content 204. ”)
But does not expressly disclose a “stochastic differential equation (SDE)”
Song discloses “stochastic differential equation (SDE)” (Song, Abstract, “Creating noise from data is easy; creating data from noise is generative modeling. We present a stochastic differential equation (SDE) that smoothly transforms a complex data distribution to a known prior distribution by slowly injecting noise, and a corresponding reverse-time SDE that transforms the prior distribution back into the data distribution by slowly removing the noise. Crucially, the reversetime SDE depends only on the time-dependent gradient field (a.k.a., score) of the perturbed data distribution. By leveraging advances in score-based generative modeling, we can accurately estimate these scores with neural networks, and use numerical SDE solvers to generate samples.”)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to replace the GAN of Kumar  with a score-based generative modeling through stochastic differential equations as shown by Song.
The suggestion/motivation for doing so would have been “our framework enables conditional generation with an unconditional mode”.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Kumar with Song to obtain the invention as specified in claim 20.
	Claim 34 is rejected under similar reasoning as claim 20.

Claim(s) 22 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Yang (PGPub 2022/0084653)

Kumar discloses 22. (Original) The method of claim 18, wherein: 
the first training information is associated with a first mouth design category comprising at least one of a first mouth style or one or more first treatments; (Kumar, paragraph 32, “non-white teeth” and “white teeth” are the two styles; the teeth being the category)
the first masked image is generated based upon the first mouth design category; (Kumar, paragraph 42, “[0042] The input module 132 implements functionality to receive or otherwise obtain digital content as an input to the automatic teeth whitening system 104. The teeth region detection module 134 implements functionality to detect one or more regions in the obtained digital content that include teeth, each referred to as a teeth region. Typically the teeth region detection module 134 detects a region of digital content that includes a person's teeth, but additionally or alternatively can detect a region that includes teeth of a non-human. ”)
the mouth design is associated with the first mouth design category; and (Kumar, Fig. 2 #138, “[0081] The selective generative whitening module 138 implements functionality to automatically whiten the teeth within each teeth region detected by the teeth region detection module 134. The selective generative whitening module 138 receives the cropped portion of digital content 204 and the tooth segmentation drawing 206 from the tooth edge detection module 136. The selective generative whitening module 138 whitens the teeth within each teeth region detected by the teeth region detection module 134, and outputs the whitened teeth as whitened teeth digital content 208. Generally, the selective generative whitening module 138 generates an intensity map by filling each segment in the tooth segmentation drawing 206 (each segment corresponding to a tooth) with the average intensity of pixels inside that segment in the cropped portion of digital content 204. The selective generative whitening module 138 also uses a machine learning system to generate intermediate whitened teeth from the cropped portion of digital content 204. ”, difference in color of teeth)
But does not expressly disclose “the method comprises: generating a second masked image based upon a second mouth design category comprising at least one of a second mouth style or one or more second treatments; generating, based upon the second masked image, a second mouth design using a second machine learning model trained using second training information associated with a second mouth design category; and displaying a representation of the second mouth design via the client device.” 
Yang discloses “the method comprises: generating a second masked image based upon a second mouth design category comprising at least one of a second mouth style or one or more second treatments; generating, based upon the second masked image, a second mouth design using a second machine learning model trained using second training information associated with a second mouth design category; and displaying a representation of the second mouth design via the client device.” (Yang, Abstract, “generating an image of the patient's face with teeth exposed after the orthodontic treatment using a trained deep neural network for generating images, based on the picture of the patient's face with teeth exposed before the orthodontic treatment, the mask and the second set of teeth contour features.”)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to use the orthodontic treatment GAN of Yang to create a second image in addition to the color whitening GAN of Kumar.
The suggestion/motivation for doing so would have been to show a user how they would look with corrected teeth.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Kumar with Yang to obtain the invention as specified in claim 22.
	Claim 36 is rejected under similar reasoning as claim 22.

Claim(s) 23 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Yang in view of Well Known Art.
Kumar in view of Yang discloses 23. (Original) The method of claim 22, comprising: 
But does not expressly teach “determining a first mouth design score associated with the mouth design; and determining a second mouth design score associated with the second mouth design, wherein an order in which the representation of the mouth design and the representation of the second mouth design are displayed via the client device is based upon the first mouth design score and the second mouth design score.”
The Examiner takes Official Notice, that displaying images in any particular order requires some type of metric, whether that is chronological, alphabetical, or some type of metric determined from the image data.  Any of these categories would read on a “mouth design score”
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to display the two images from Kumar in view of Yang in some type of order.
The suggestion/motivation for doing so would have been to show a user to see images in an intuitive fashion.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Kumar with Yang to obtain the invention as specified in claim 23.

Claim 37 is rejected under similar reasoning as claim 23.

Claim(s) 26-30, 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Yoo (PGPub 2020/0059596)
  	Kumar discloses 26. (New) The method of claim 18, wherein capturing a first image of the one or more first images comprises: 
receiving a real-time camera signal generated by a camera, wherein the real-time camera signal comprises a real-time representation of a view; (Kumar, “[0104] FIG. 10 is a flow diagram depicting a procedure in an example implementation of automatic teeth whitening using teeth region detection and individual tooth location. In this example, first digital content is obtained (block 1002). The digital content can be obtained from one or more of a variety of different sources, such as from storage 108, from a camera or other image capture device of the computing device 102, from a remote storage device (e.g., accessed via the network 118), and so forth.”)

But does not expressly disclose
“analyzing the real-time camera signal to identify a set of facial landmark points of a face, of the patient, within the view; 
determining, based upon the set of facial landmark points, position information associated with a position of a head of the patient; 
determining, based upon the position information, offset information associated with a difference between the position of the head and a target position of the head; 
displaying, based upon the offset information, a target position guidance interface via a second client device, wherein the target position guidance interface provides guidance for reducing the difference between the position of the head and the target position of the head; and 
in response to a determination that the position of the head matches the target position of the head, capturing the first image of the face using the camera.”

Yoo discloses 
“analyzing the real-time camera signal to identify a set of facial landmark points of a face, of the patient, within the view; (Yoo, Fig. 4, nose, eye, lip)
determining, based upon the set of facial landmark points, position information associated with a position of a head of the patient;  (Yoo, Fig. 4, XYZ coordinates)
determining, based upon the position information, offset information associated with a difference between the position of the head and a target position of the head; (Yoo, Fig. 4, Difference from the Reference)
displaying, based upon the offset information, a target position guidance interface via a second client device, wherein the target position guidance interface provides guidance for reducing the difference between the position of the head and the target position of the head; and (Yoo, Fig.7 shows providing guidance on the same device (see claim 27)), paragraph 128-129, AR glasses; see also paragraph 53)
in response to a determination that the position of the head matches the target position of the head, capturing the first image of the face using the camera.”(Yoo, paragraph 191, “[0191] When the photographing position of the camera 110 is adjusted to a target position displayed by the guide GUI, the electronic apparatus 100 may perform photographing automatically.”)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to use method of Yoo shown above to help capture the images in Kumar. 
The suggestion/motivation for doing so would have been to provide a better quality image.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Kumar with Yoo to obtain the invention as specified in claim 26.

Kumar in view of Yoo discloses 27. (New) The method of claim 26, wherein: the second client device is the same as the client device. (Yoo, Fig.7 shows providing guidance on the same device)

Kumar in view of Yoo discloses 28. (New) The method of claim 26, wherein: the second client device is different than the client device. (Yoo, paragraph 128-129, AR glasses)

Kumar in view of Yoo discloses 29. (New) The method of claim 26, wherein: the position information comprises at least one of: a roll angular position of the head; a yaw angular position of the head; or a pitch angular position of the head. the determining the offset information is based upon target position information comprising at least one of: a target roll angular position; a target yaw angular position; or a target pitch angular position; and the offset information comprises at least one of: a difference between the roll angular position and the target roll angular position; a difference between the yaw angular position and the target yaw angular position; or a difference between the pitch angular position and the target pitch angular position.(Yoo, Fig. 7A)

Kumar in view of Yoo discloses 30. (New) The method of claim 26, wherein: the target position of the head is: frontal position; lateral position; 3/4 position; or 12 o'clock position; and the determining the position information comprises performing head pose estimation using the set of facial landmark points. (Yoo, Fig. 4)

Claim 40 is rejected under similar reasoning as claim 26.
	Claim 41 is rejected under similar reasoning as claim 29.
	Claim 42 is rejected under similar reasoning as claim 30.

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Yoo in further view of Meyers (PGPub 2013/0345524).
Kumar in view of Yoo discloses 31. (New) The method of claim 26, comprising: 
But does not expressly disclose 
“displaying, via the second client device, an instruction to smile, wherein the first image is captured in response to determining that the patient is smiling; 
displaying, via the second client device, an instruction to pronounce a letter, wherein the first image is captured in response to identifying vocalization of the letter; 
displaying, via the second client device, an instruction to pronounce a term, wherein the first image is captured in response to identifying vocalization of the term; 
displaying, via the second client device, an instruction to maintain a resting position of lips of the patient, wherein the first image is captured in response to determining that the lips of the patient is in the resting position; 
displaying, via the second client device, an instruction to maintain a closed-lips position of the mouth of the patient, wherein the first image is captured in response to determining that the mouth of the patient is in the closed-lips position; 
displaying, via the second client device, an instruction to insert a retractor into the mouth of the patient, wherein the first image is captured in response to determining that a retractor is in the mouth of the patient; displaying, via the second client device, an instruction to insert a rubber dam into the mouth of the patient, wherein the first image is captured in response to determining that a rubber dam is in the mouth of the patient; or 
displaying, via the second client device, an instruction to insert a contractor into the mouth of the patient, wherein the first image is captured in response to determining that a contractor is in the mouth of the patient.”
Meyers (Paragraph 92) discloses “displaying, via the second client device, an instruction to smile, wherein the first image is captured in response to determining that the patient is smiling;” (Meyers, paragraph 92, “The device can provide instructions 215 to the patient via display 217 and/or audio signal through the speaker 202 to begin this portion of the examination. Instructions can be provided for the patient to look forwards and smile. Still photographic images with camera flash 205 can be collected at each time period (prior to smile and during smile).” ) 
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to ask a user to smile as shown by Meyers when taking pictures as disclosed in Kumar in view of Yoo . 
The suggestion/motivation for doing so would have been to provide an image where the user is posing as requested.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Kumar in view of Yoo with Meyers to obtain the invention as specified in claim 31.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662